EXHIBIT RADVISION Press Release Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net RADVISION TO REPORT THIRD QUARTER 2 TEL AVIV, October 4, 2010 – RADVISION (Nasdaq: RVSN),a leading technology and end-to-end solution provider for unified visual communications including video network infrastructure, developer tools and high definition (HD) room, desktop and mobile video conferencing systems,will report its financial results for the third quarter of 2010 on Thursday, October 28, 2010.
